UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 99-6872



JAMES BILLY HENRY,

                                             Petitioner - Appellant,

            versus


DAN MAHN,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-175-7)


Submitted:    April 27, 2000                   Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


James Billy Henry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Billy Henry seeks to appeal the district court's order

dismissing without prejudice his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999), for failure to exhaust state court

remedies.     Because Henry failed to challenge the basis for the

district court's ruling in his informal brief, he has not preserved

the issue for our review.     See 4th Cir. R. 34(b).   Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Henry v. Mahn, No. CA-99-175-

7 (W.D. Va. June 11, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            DISMISSED




                                   2